      Case 5:18-cv-00108-D Document 32 Filed 03/29/19 Page 1 of 1




       IN THE UNITED STATES DISTRICT COURT
     FOR THE WESTTSERN DISTRICT OF OKLAHOMA

COURTNEY DOWELL,
              Plaintiff,
v.                                         Case No. CIV-18-108-D
COX OKLAHOMA
TELECOM, LLC,
            Defendant.

          STIPULATION OF DISMISSAL WITH PREJUDICE

      IT IS HEREBY STIPULATED AND AGREED by and between the

parties that the above-captioned action is voluntarily dismissed with

prejudice against the Defendants COX OKLAHOMA TELECOM, LLC

pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A) and (B), with

each party to bear their own costs and fees.



s/ Lauren B. Hanna                         s/ Leah M. Roper
Lauren Barghols Hanna                      D. Colby Addison, OBA #32718
PHILLIPS MURRAH, P.C.                      Leah M. Roper, OBA #32107
101 N. Robinson                            LAIRD HAMMONS LAIRD, PLLC
Oklahoma City, Oklahoma 73102              1332 S.W. 89th Street
Telephone: 405.235.4100                    Oklahoma City, OK 73159
Facsimile: 405.235.4133                    Telephone: 405.703.4567
Email: lbhanna@phillipsmurrah.com          Facsimile: 405.703.4067
ATTORNEY FOR DEFENDANT                     E-mail: colby@lhllaw.com
                                           Email: leah@lhllaw.com
                                           ATTORNEYS FOR PLAINTIFF




                                     1
